Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 08/07/2018, 12/27/2018, 07/15/2020 and 05/202021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
The following is a final office action in response to applicant’s amendment filed on 03/02/2021 for response of the office action mailed on 12/04/2020. Claims 2, 4, 6, 9, 13, 16 and 20 have been amended. No new claim was added and no claim was canceled. The 35 USC § 112 rejection of the claims 2, 4, 6, 9, 13, 16 and 20 have been withdrawn in view of the applicant’s amendment. Therefore, claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 03/02/2021 have been considered
but they are not persuasive.
Regarding claim 1
The applicant’s arguments assert that the combination of Park et al. (PCT No: PCT/KR2017/004810, US 20190150187, henceforth “Park”)  and Davydov et al. (US 20180219605, henceforth “Davydov.”) do not disclose “determine whether the DCI includes the indication state based on a format type of the DCI being identified as a first format type or a second format type.”, see Applicant’s remarks/arguments pages [11]-[14]. The examiner respectfully disagrees with that argument.
 Park teaches that the specification proposes a scheme that dynamically signals only a scheduling grant of an activation/deactivation (ON/OFF, grant/non-grant, valid/invalid, and application/non-application) level (and/or a level including only an information indicator related with allocation/transmission of a minor number of resources) for a specific control configuration through a very simplified control channel indicator/information (several-bits level). In addition, proposed is a scheme in which detailed configuration information required for data reception is pre-configured in a form of candidate parameter sets through a higher layer signal (e.g., RRC signaling), see [0491]. The simplified DCI signaling is used for indicating which set among the pre-configured candidate parameter sets is to be applied. Such a simplified DCI will be referred to as `minimized DCI (mDCI)` for convenience in the present specification, see [0492]. Park  further teaches the pre-configurable higher layer parameter is determined/indicated to be activated or deactivated according to the minimized DCI (mDCI) according to an embodiment of the present invention, see [0498]. The payload size of the mDCI may be defined/set only to 1 bit. In this case, the mDCI indicates activation/deactivation of (one) specific parameter set, see [0537]. Moreover,  Park teaches at least one of the information/configuration/parameters is defined/configured as at least one higher layer parameter set (through the higher layer signaling) and it may be dynamically indicated whether at least one of the information/configuration/parameters are activated/applied through the mDCI. The parameters include PDSCH Rate matching and Quasi-colocation Indicator (PQI) related information/configuration/parameter (e.g., QCL information of RS and/or PDSCH RE mapping related information), see [0516]. The Quasi-colocation Indicator (PQI) related information is 
       	As  Park and Davydov teach all the claim limitations of claim 1, claim 1 is rejected.
	Regarding claims 8 and 15, these claims contain similar features as recited in claim 1,
thus are rejected for the same reason as stated above.
Regarding claims 2-7, 9-14 and 16-20, these claims depend from claims 1, 8 and 15
respectively, and thus are rejected for the same reason stated above for claims 1, 8 and 15.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are updated to address the amended claims 2, 4, 6, 9, 13, 16 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 6, 7, 8, 10, 13, 14, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US 20190150187, henceforth “Park”) and further in view of Davydov et al. (US 20180219605, henceforth “Davydov.”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claim 1, Park teaches a user equipment (UE) (Fig. 29, item 2920 UE, item 2923 transceiver) comprising: 
a transceiver configured to receive, from a base station, a higher layer parameter (FIG. 28, the UE receives configuration of a higher layer parameter set for at least a part of control information for receiving downlink data from the eNB at step S2810, see [0559]-[0560].); and 
a controller (Fig. 29  item 2921) configured to: 
based on the reception of the higher layer parameter, cause the transceiver to receive downlink (DL) control information (DCI), conveying a DL assignment, transmitted by a physical DL control channel (PDCCH) on a control resource set (CORESET) (After receiving the higher layer parameter set at step S2810, the UE receives the first downlink control information (DCI) including an indicator indicating a grant scheduling for the higher layer parameter set at step S2820, see [0561]. The first DCI indicates a grant of scheduling for the higher layer parameter set, see [0562]. The control channel includes a physical downlink control channel (PDCCH) or an enhanced physical downlink control channel (ePDCCH), see [0564]. The DCI is transmitted by a physical DL control channel (PDCCH). Fig. 3 illustrates a structure of a downlink subframe in which the first three OFDM symbols are assigned for control region which is equivalent to a control resource set (CORESET).),
(The missing/crossed out limitations will be discussed in view of Davydov); 
determine whether the DCI includes the indication state based on a format type of the DCI being identified as a first format type or a second format type (The UE is configured to receive configuration of a higher layer parameter set for at least a part of control information for receiving the downlink data from an eNB, receive first downlink control information (DCI) ; and 
(The missing/crossed out limitations will be discussed in view of Davydov). 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) wherein the DCI includes an indication state indicating an antenna port quasi co-location (QCL) parameter associated with a reception of a physical DL shared channel (PDSCH), (2) cause the transceiver to receive the associated PDSCH using the QCL parameter from the DCI received from the base station.
However, Davydov discloses the missing/crossed limitations comprising: (1) wherein the DCI includes an indication state indicating an antenna port quasi co-location (QCL) parameter associated with a reception of a physical DL shared channel (PDSCH)  (Higher-layer Radio Resource Control (RRC) signaling is used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set.  (2) cause the transceiver to receive the associated PDSCH using the QCL parameter from the DCI received from the base station (A PDSCH RE mapping and QCL set also includes an additional parameter (e.g., called `Rx beam index`) for PDSCH reception, see [0029]. After a UE detects a DCI transmission on the corresponding ePDCCH set, the UE uses the associated Rx beam for reception of the PDSCH, see [0031].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s user equipment by adding the teachings of Davydov in order to make a more effective user equipment by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Regarding claim 8, Park teaches a base station (Fig. 29, item 2910 eNB) comprising: 
a controller (Fig. 29  item 2911) configured to: 
generate a higher layer parameter to indicate that  an indication state is present in downlink (DL) control information conveying a DL assignment, transmitted by a physical DL control channel (PDCCH) on a control resource set (CORESET) (The eNB generates the configuration of a higher layer parameter set before sending it in step S2810 of FIG. 18, see [0559]-[0560]. Then, the eNB sends to the UE the first downlink control information (DCI) including an indicator indicating a grant scheduling for the higher layer parameter set at step S2820, see [0561]. The first DCI indicates a grant of scheduling for the higher layer parameter set, see [0562]. The control channel includes a physical downlink control channel (PDCCH) or an enhanced physical downlink control channel (ePDCCH), see [0564]. The DCI is transmitted by a physical DL control channel (PDCCH). Fig. 3 illustrates a structure of a downlink subframe 
(The missing/crossed out limitations will be discussed in view of Davydov), and 
based on a format type of the DCI being a first format type or a second format type, indicate whether the higher layer parameter is included in the DCI (The pre-configurable higher layer parameter is determined/indicated to be activated or deactivated according to the minimized DCI (mDCI) according to an embodiment of the present invention, see [0498]. The payload size of the mDCI may be defined/set only to 1 bit. In this case, the mDCI indicates activation/deactivation of (one) specific parameter set, see [0537]. In another case, when the higher layer parameter set is configured by two different sets, a dynamic switching/indication between two sets may be provided via 1-bit mDCI, see [0538]. The UE is configured to receive configuration of a higher layer parameter set for at least a part of control information for receiving the downlink data from an eNB, receive first downlink control information (DCI) including only an indicator indicating whether to grant scheduling for the higher layer parameter set, see [0022].); and
a transceiver configured to transmit the higher layer parameter and the DL DCI to a user equipment (UE) (Fig. 28 shows eNB transmits the configuration of the higher layer parameter to a user equipment (S2810), see [0560]. The eNB also transmits the DL DCI to an UE (S2820), see [0561]).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the indication state indicating an antenna port quasi co-location (QCL) parameter associated with reception of a physical DL shared channel (PDSCH). However, Davydov discloses the missing/crossed limitations comprising: (1) the indication state indicating an antenna port quasi co-location (QCL) parameter associated with reception of a physical DL shared channel (PDSCH) (Higher-layer Radio Resource Control (RRC) signaling can be used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set. The actual PDSCH RE mapping, PDSCH antenna port QCL, and Rx beam among multiple configured sets may be indicated using DCI signaling, see [0030]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s base station by adding the teachings of Davydov in order to make a more effective base station by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Regarding claim 15, Park teaches a method for operating a base station (Fig. 29, item 2910 eNB), the method comprising: 
generating a higher layer parameter to indicate that an indication state is present in downlink (DL) control information conveying a DL assignment, transmitted by a physical DL control channel (PDCCH) on a control resource set (CORESET) (The eNB generates the configuration of a higher layer parameter set before sending it in step S2810 of FIG. 18, see [0559]-[0560]. Then, the eNB sends to the UE the first downlink control information (DCI) including an indicator indicating a grant scheduling for the higher layer parameter set at step S2820, see [0561]. The first DCI indicates a grant of scheduling for the higher layer parameter set, see [0562]. The control channel includes a physical downlink control channel (PDCCH) or an enhanced physical downlink control channel (ePDCCH), see [0564]. The DCI is transmitted  Fig. 3 illustrates a structure of a downlink subframe in which the first three OFDM symbols are assigned for control region which is equivalent to a control resource set (CORESET).),
(The missing/crossed out limitations will be discussed in view of Davydov); 
based on a format type of the DCI being a first format type or a second format type, indicating whether the higher layer parameter is included in the DCI (The pre-configurable higher layer parameter is determined/indicated to be activated or deactivated according to the minimized DCI (mDCI) according to an embodiment of the present invention, see [0498]. The payload size of the mDCI may be defined/set only to 1 bit. In this case, the mDCI indicates activation/deactivation of (one) specific parameter set, see [0537]. In another case, when the higher layer parameter set is configured by two different sets, a dynamic switching/indication between two sets may be provided via 1-bit mDCI, see [0538]. The UE is configured to receive configuration of a higher layer parameter set for at least a part of control information for receiving the downlink data from an eNB, receive first downlink control information (DCI) including only an indicator indicating whether to grant scheduling for the higher layer parameter set, see [0022].);
 configuring the DCI to include the indication state (Downlink DCI configuration includes an indicator indicating grant information, see [0008]); and  
transmitting the higher layer parameter and the DL DCI to a user equipment (UE) (Fig. 28 shows eNB transmits the configuration of the higher layer parameter to a user equipment (S2810), see [0560]. The eNB also transmits the DL DCI to an UE (S2820), see [0561]).
the indication state indicating an antenna port quasi co-location (QCL) parameter associated with reception of a physical DL shared channel (PDSCH). However, Davydov discloses the missing/crossed limitations comprising: (1) the indication state indicating an antenna port quasi co-location (QCL) parameter associated with reception of a physical DL shared channel (PDSCH) (Higher-layer Radio Resource Control (RRC) signaling can be used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set. The actual PDSCH RE mapping, PDSCH antenna port QCL, and Rx beam among multiple configured sets may be indicated using DCI signaling, see [0030]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Davydov in order to make a more effective method by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Regarding claim 3, Park and Davydov teach all the claim limitations of claim 1 above; and Park teaches wherein the controller (Fig. 29  item 2921 of UE 2920)  is further configured to, based on identifying a first DCI format type conveying the DL assignment for scheduling the PDSCH and determining that the higher layer parameter is received, (FIG. 28, the UE receives configuration of a higher layer parameter set at step S2810, see [0559]-[0560]. The UE receives the first downlink control information (DCI) including an indicator indicating a grant scheduling for the higher layer parameter set at step S2820, see [0561]. The pre-configurable higher layer parameter is determined/indicated to be activated/deactivated (ON/OFF) according to the  Davydov.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) determine to use the QCL parameter to receive the PDSCH. However, Davydov discloses the missing/crossed limitations comprising: (1) determine to use the QCL parameter to receive the PDSCH (Higher-layer Radio Resource Control (RRC) signaling is used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set. The actual PDSCH RE mapping, PDSCH antenna port QCL, and Rx beam among multiple configured sets are indicated using DCI signaling, see [0030]. A PDSCH RE mapping and QCL set also includes an additional parameter (e.g., called `Rx beam index`) for PDSCH reception, see [0029]. After a UE detects a DCI transmission on the corresponding ePDCCH set, the UE uses the associated Rx beam for reception of the PDSCH, see [0031].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s user equipment by adding the teachings of Davydov in order to make a more effective user equipment by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Regarding claim 6, Park and Davydov teach all the claim limitations of claim 1 above; and Park further teaches, wherein, based on identifying that the higher layer parameter is not set to enabled for a second CORESET scheduling a PDSCH (The pre-configurable higher , 
the controller (Fig. 29  item 2921)  is further configured to derive a QCL linked to a default indication state for receiving the PDSCH scheduled on the second CORESET ( The controller is configured by a higher layer parameter QCL-Operation state for receiving the PDSCH according to a transmission scheme related to antenna ports, see [0437]) , 
wherein the default indication state for receiving the PDSCH is set as part of a radio resource control (RRC) configuration of a PDSCH (In the Rel-11 standard of the 3GPP standard, QCL type A or QCL type B is defined and in transmission mode (TM) 10, any one of both QCL types may be configured by radio resource control (RRC) signaling for receiving the PDSCH, see [0433]).
Regarding claim 7, Park and Davydov teach all the claim limitations of claim 1 above; and Park further teaches, wherein the indication state is configured on per CORESET basis as part of a radio resource control (RRC) configuration of a CORESET (The minimized DCI  dynamically indicates control information/configuration. The control channel information may be pre-configured by the higher layer configuration (through RRC signaling, etc.), see [0491] and [0493]).
Regarding claim 10, Park and Davydov teach all the claim limitations of claim 8 above; and Park further teaches wherein use of a first DCI format type conveying a DL assignment for scheduling the PDSCH (The UE receives a first DCI including an indicator indicating whether to grant scheduling for the higher layer parameter set, see [0561]. The first DCI indicates a scheduling grant for scheduling a PDSCH, see [0561]-[0562]), and the higher layer parameter being transmitted indicates to (A UE in which transmission mode 10 for the serving cell is configured is constituted by two QCL types with respect to the serving cell by a higher layer parameter QCL-Operation in order to decode the PDSCH according to a transmission scheme related to antenna ports 7-14, see [5437]. The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the higher layer parameter being transmitted indicates to use the QCL parameter for the PDSCH. However, Davydov discloses the missing/crossed limitations comprising: (1) the higher layer parameter being transmitted indicates to use the QCL parameter for the PDSCH (Higher-layer Radio Resource Control (RRC) signaling is used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set, see [0030].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s base staion by adding the teachings of Davydov in order to make a more effective base staion by improving various operational parameters in wireless networks, see (Davydov, [0004].).
 Regarding claim 13, Park and Davydov teach all the claim limitations of claim 8 above; and Park further teaches wherein the higher layer parameter not being set to enabled for a second CORESET scheduling (The  Davydov.), and 
the default indication state for receiving the PDSCH is set as part of a radio resource control (RRC) configuration of a PDSCH (In the Rel-11 standard of the 3GPP standard, QCL type A or QCL type B is defined and in transmission mode (TM) 10, any one of both QCL types may be configured by radio resource control (RRC) signaling for receiving the PDSCH, see [0433]).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the higher layer parameter not being set to enabled for a second CORESET scheduling a second PDSCH indicates to derive a QCL linked to a default indication state for receiving the PDSCH scheduled on the second CORESET. However, Davydov discloses the missing/crossed limitations comprising: (1) the higher layer parameter not being transmitted for a second CORESET scheduling a second PDSCH indicates to derive a QCL linked to a default indication state for receiving the PDSCH scheduled on the second CORESET (Higher-layer Radio Resource Control RRC) signaling can be used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set, see [0030].).

Regarding claim 14, Park and Davydov teach all the claim limitations of claim 8 above; and Park further teaches wherein the indication state is configured on per CORESET basis as part of a radio resource control (RRC) configuration of a CORESET (The minimized DCI  dynamically indicates control information/configuration. The control channel information may be pre-configured by the higher layer configuration (through RRC signaling, etc.), see [0491]-[0493]).
Regarding claim 17, Park and Davydov teach all the claim limitations of claim 15 above; and Park further teaches wherein use of a first DCI format conveying a DL assignment for scheduling a PDSCH (The UE receives a first DCI including an indicator indicating whether to grant scheduling for the higher layer parameter set. The first DCI indicates a scheduling grant for scheduling a PDSCH, see [0561]-[0562].),  and the higher layer parameter being transmitted indicates to (A UE in which transmission mode 10 for the serving cell is configured is constituted by two QCL types with respect to the serving cell by a higher layer parameter QCL-Operation in order to decode the PDSCH according to a transmission scheme related to antenna ports 7-14, see [5437]. The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the higher layer parameter being transmitted indicates to use the QCL parameter for the PDSCH. However, Davydov discloses the missing/crossed limitations comprising: (1) the higher use the QCL parameter for the PDSCH (Higher-layer Radio Resource Control (RRC) signaling is used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set, see [0030].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Davydov in order to make a more effective method by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Regarding claim 20, Park and Davydov teach all the claim limitations of claim 15 above; and Park further teaches  wherein the higher layer parameter not being set to enabled for a second CORESET scheduling (The pre-configurable higher layer parameter is indicated to be deactivated according to the mDCI, see [0498]. Alternatively, when the recipient does not receive the mDCI itself, the recipient recognizes that there is no scheduling (grant) for the pre-configured higher layer parameter set, see [0538]. The UE may additionally receive second DCI for assisting the first DCI. The second DCI include the control information not configured as the higher layer parameter set, see [0566]. This is equivalent that the higher layer parameter is not set to enabled for a second CORESET scheduling. The missing/crossed out limitations will be discussed in view of Davydov.), and the default indication state for receiving the PDSCH is set as part of a radio resource control (RRC) configuration of a PDSCH (In the Rel-11 standard of the 3GPP standard, QCL type A or QCL type B is defined and in transmission mode (TM) 10, any one of both QCL types may be configured by radio resource control (RRC) signaling for receiving the PDSCH, see [0433]).
a second PDSCH indicates to derive a QCL linked to a default indication state for receiving the PDSCH scheduled on the second CORESET. However, Davydov discloses the missing/crossed limitations comprising: (1) the higher layer parameter not being transmitted for a second CORESET scheduling a second PDSCH indicates to derive a QCL linked to a default indication state for receiving the PDSCH scheduled on the second CORESET (Higher-layer Radio Resource Control RRC) signaling can be used to notify a UE that Rx beams are associated with a particular PDSCH RE mapping and to indicate a PDSCH antenna port QCL and an Rx beam set, see [0030].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Davydov in order to make a more effective method by improving various operational parameters in wireless networks, see (Davydov, [0004].).
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Liu et al. (PCT/CN2018/091693, US2019/0053212, henceforth “Liu”).
Regarding claim 2, Park and Davydov teach all the claim limitations of claim 1; and Park further teaches wherein, based on identifying that the higher layer parameter is not set to enabled for a second CORESET scheduling a second PDSCH (The pre-configurable higher layer parameter is indicated to be deactivated according to the mDCI.  see [0498]. Alternatively, when the recipient does not receive the mDCI itself, the recipient recognizes that , 
the controller (Fig. 29 item 2921) is further configured to determine that (First DCI includes an indicator to indicate whether to grant scheduling for higher layer parameter set. The higher layer parameter set is configured using the control information conveyed by the control region as shown in Fig. 3, see [0008].The missing/crossed limitation herein will be discussed in view of Liu et al.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) configured to determine that the indication state applied for receiving the second PDSCH is the same as an indication state applied on the second CORESET. However, Liu discloses the missing/crossed limitations comprising: (1) configured to determine that the indication state applied for receiving the second PDSCH is the same as an indication state applied on the second CORESET (FIG. 4A and FIG. 4B are a schematic flowchart of an information indication method. In step S306, the terminal device receives the second information. In step S310, the terminal device receives a second channel based on the second information, and the second information is a second indicator value, see [0113]-[0132].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s UE by adding the teachings of Liu in order to make a more effective UE by improving signaling indication efficiency, see Liu [0005].
Regarding claim 9, Park and Davydov teach all the claim limitations of claim 8; and Park further teaches wherein the higher layer parameter not being set to enabled for a second CORESET scheduling a second PDSCH indicates that (The pre-configurable higher layer parameter is indicated to be deactivated according to the mDCI.  see [0498]. Alternatively, when the recipient does not receive the mDCI itself, the recipient recognizes that there is no scheduling (grant) for the pre-configured higher layer parameter set, see [0538]. The UE may additionally receive second DCI for assisting the first DCI. The second DCI include the control information not configured as the higher layer parameter set, see [0566]. This is equivalent that the higher layer parameter is not set to enabled for a second DCI scheduling a PDSCH.The missing/crossed limitation herein will be discussed in view of Liu et al.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the indication state applied for receiving the second PDSCH is the same as an indication state applied on the second CORESET. However, Liu discloses the missing/crossed limitations comprising: (1) the indication state applied for receiving the second PDSCH is the same as an indication state applied on the second CORESET (FIG. 4A and FIG. 4B are a schematic flowchart of an information indication method. In step S305, the network device sends the second information. In step S310, the terminal device receives a second channel based on the second information, and the second information is a second indicator value, see [0113]-[0132].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s base station by adding the teachings of Liu in 
Regarding claim 16, Park and Davydov teach all the claim limitations of claim 15 above; and Davydov further teaches wherein the higher layer parameter not being set to enabled for a second CORESET scheduling a second PDSCH indicates that (The pre-configurable higher layer parameter is indicated to be deactivated according to the mDCI.  see [0498]. Alternatively, when the recipient does not receive the mDCI itself, the recipient recognizes that there is no scheduling (grant) for the pre-configured higher layer parameter set, see [0538]. The UE may additionally receive second DCI for assisting the first DCI. The second DCI include the control information not configured as the higher layer parameter set, see [0566]. This is equivalent that the higher layer parameter is not set to enabled for a second DCI scheduling a PDSCH. The missing/crossed limitation herein will be discussed in view of Liu et al.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the indication state for receiving the second PDSCH is the same as an indication state applied on the second CORESET. However, Liu discloses the missing/crossed limitations comprising: (1) the indication state for receiving the second PDSCH is the same as an indication state applied on the second CORESET (FIG. 4A and FIG. 4B are a schematic flowchart of an information indication method. In step S305, the network device sends the second information. In step S310, the terminal device receives a second channel based on the second information, and the second information is a second indicator value, see [0113]-[0132].).
.
 Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Pan et al. (US 9591634, henceforth “Pan”).
Regarding claim 4, Park and Davydov teach all the claim limitations of claim 3; and Park further teaches wherein, based on identifying a second DCI format, different from the first DCI format, conveying a DL assignment for scheduling a second PDSCH (The method for receiving downlink data further includes receiving a second DCI for assisting the first DCI. As the second DCI payload size is larger than first DCI payload, the second DCI format is different from first DCI format. The second DCI conveys a DL assignment for receiving downlink data, see [0019]-[0022]),
the controller (Fig. 29  item 2921) is further configured to: 
determine that the higher layer parameter is not set to enabled (The pre-configurable higher layer parameter is determined to be deactivated according to the minimized DCI, see [0498]. The second DCI includes the control information not configured as the higher layer parameter set, see [0566]. This is equivalent to determine that the higher layer parameter is not set to enabled.); and 
cause the transceiver to receive the second PDSCH  (The second DCI conveys a DL assignment for receiving the second downlink 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) cause the transceiver to receive the second PDSCH using a same indication state as that applied on a second CORESET for receiving a second PDCCH including the second DCI format type. However, Pan discloses the missing/crossed limitations comprising: (1) cause the transceiver to receive the second PDSCH using a same indication state as that applied on a second CORESET for receiving a second PDCCH including the second DCI format type (FIG. 3 shows the WTRU receives a second PDSCH (PDSCH_2) transmission on the second carrier based on the DCI comprised in the second PDCCH (PDCCH_2) transmission, see columns [3], [5]-[7] and claim 7.
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s UE by adding the teachings of Pan in order to make a more effective UE by reducing the WTRU complexity in searching for and decoding the PDCCH, see Pan, column [15].
Regarding claim 11, Park and Davydov teach all the claim limitations of claim 10 ; and Park further teaches, wherein use a second DCI format, different from the first DCI format, conveying a DL assignment for scheduling a PDSCH (The method for receiving downlink data further includes receiving a second DCI for assisting the first DCI. As the second DCI payload size is larger than first DCI payload, the second DCI format is different from first DCI format. The second DCI conveys a DL assignment for receiving downlink data, see [0019]-[0022].), 
 the second PDSCH is to be received (The second DCI conveys a DL assignment for receiving the second downlink data (PDSCH), see [0019]-[0022]. The missing/crossed limitation herein will be discussed in view of Pan.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH  including the second DCI format type. However, Pan discloses the missing/crossed limitations comprising: (1) the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH  including the second DCI format type (FIG. 3 shows the WTRU receives a second PDSCH (PDSCH_2) transmission on the second carrier based on the DCI comprised in the second PDCCH (PDCCH_2) transmission, see columns [3], [5]-[7] and claim 7.
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s base station by adding the teachings of Pan in order to make a more effective base station by reducing the WTRU complexity in searching for and decoding the PDCCH, see Pan, column [15].
Regarding claim 18, Park and Davydov teach all the claim limitations of claim 17 above; and Park et al. further teaches wherein use a second DCI format, different from the first DCI format, conveying a DL assignment for scheduling a PDSCH (The method for receiving downlink data further includes receiving a second DCI for assisting the first DCI. As the second DCI payload size is larger than first DCI payload, the second DCI format is different  
 the second PDSCH is to be received (The second DCI conveys a DL assignment for receiving the second downlink data (PDSCH), see [0019]-[0022]. The missing/crossed limitation herein will be discussed in view of Pan.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH  including the second DCI format type. However, Pan discloses the missing/crossed limitations comprising: (1) the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH  including the second DCI format type (FIG. 3 shows the WTRU receives a second PDSCH (PDSCH_2) transmission on the second carrier based on the DCI comprised in the second PDCCH (PDCCH_2) transmission, see columns [3], [5]-[7] and claim 7.
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Pan in order to make a more effective method by reducing the WTRU complexity in searching for and decoding the PDCCH, see Pan, column [15].
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Wang et al. (PCT/CN2017/109383, US2019/0199406, henceforth “Wang”)
Regarding claim 5, Park and Davydov teach all the claim limitations of claim 1 above; and Park further teaches, wherein the indication state indicates QCL information (One of the higher layer parameters indicates QCL information, see [0500]-[0516]), including (The transceiver uses antenna port QCL information for receiving PDSCH. Large scale channel property includes Doppler shift, Doppler spread, average delay, and delay spread, see [0434] - [0439]).  The missing/crossed limitation herein will be discussed in view of Wang.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) a spatial RX parameter. However, Wang discloses the missing/crossed limitations comprising: (1) a spatial RX parameter (The large scale channel property includes a spatial RX parameter in addition to other large scale channel property parameters, see [0064]). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s UE by adding the teachings of Wang in order to make a more effective UE by improving a receiving end signal-to-noise ratio, see Liu [0066].
Regarding claim 12, Park and Davydov teach all the claim limitations of claim 8 above; and Park further teaches wherein the indication state indicates QCL information (One of the higher layer parameters indicates QCL information, see [0500]-[0516]), including (The transceiver uses antenna port QCL information for receiving PDSCH. Large scale channel property includes Doppler shift, Doppler spread, average delay, and delay spread, see [0434]-[0439]).  The missing/crossed limitation herein will be discussed in view of Wang.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) a spatial RX parameter. However, Wang discloses the missing/crossed limitations  a spatial RX parameter (The large scale channel property includes a spatial RX parameter in addition to other large scale channel property parameters, see [0064].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s base station by adding the teachings of Wang in order to make a more effective base station by improving a receiving end signal-to-noise ratio, see Liu [0066].
Regarding claim 19, Park and Davydov teach all the claim limitations of method claim 15 above; and Park further teaches, wherein the indication state indicates QCL information (One of the higher layer parameters indicates QCL information, see [0500]-[0516]), including (The transceiver uses antenna port QCL information for receiving PDSCH. Large scale channel property includes Doppler shift, Doppler spread, average delay, and delay spread, see [0434]-[0439]).  The missing/crossed limitation herein will be discussed in view of Wang.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) a spatial RX parameter. However, Wang discloses the missing/crossed limitations comprising: (1) a spatial RX parameter (The large scale channel property includes a spatial RX parameter in addition to other large scale channel property parameters, see [0064].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Wang in order to make a more effective method by improving a receiving end signal-to-noise ratio, see Liu [0066].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466